Allowable Subject Matter
Claims 1-3, 5-9, and 11-12 allowed.

The following is an examiner’s statement of reasons for allowance: Examiner has carefully considered independent claim 1. Claim 1 is directed towards a method for specifying a location for each of a plurality of electronic devices in a model for a three-dimensional (3D) building where locations to mount each electronic device within 2D panels of the 3D building are determined based on spaces that are free from blockages or restrictions, and the locations of the nearest structural framing data member or stud to mount each electronic device is specified, where the data model is updated with the specified locations for each electronic device.
A close prior art De Keyser et al (Pub. No. US 2019/0095549) discloses obtaining a model in a computer-aided (CAD) building information modeling (BIM) application for display [paragraph 73; figure 2] and when a user selects a 2D section of the model [paragraphs 74, 114, lines 1-5], displaying at least two alignment lines in the 2D section [paragraphs 76-77, 114, lines 12-14] that preferentially comprise the boundary edges of a structural element [paragraph 89-90; figure 2], and determining reference lines that are parallel to the alignment lines comprised by the 2D section [paragraphs 77, 114, lines 10-12]. The determined reference lines comprise a side line or boundary edge of the 2D section [paragraph 43; figure 2] and thus, represent the bounds within which objects may be placed in the 2D section. One of the distances between an alignment line and a reference line may be locked, reducing the degree of freedom for positioning the alignment lines [paragraphs 44, 92]. Thus, based on the locks, certain areas of the 2D section would be restricted while other areas would be unrestricted. An alignment line of the inserted structural element may be snapped to a fixed alignment line of a second structural element that has already been placed in the 2D section [paragraph 95]. Objects include electrical equipment [paragraph 80, lines 8-11]. The user may move the location of the object within the 2D section [paragraphs 79, 82-86; paragraph 114, lines 12-14]. Objects may be inserted in the 2D section at a particular location decided by the user [paragraphs 75-79]. However, while De Keyser discloses insertion of a structural element in a 2D section such as a wall of a BIM where the structural element may be electrical equipment, and snapping of alignment lines to align two structural elements with each other, it does not appear that De Keyser discloses identification of a nearest structural framing data member or stud when deciding where to mount the electrical device and adding such locations to the data model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALVIN H TAN/Primary Examiner, Art Unit 2178